 

EXECUTION

Exhibit 10.57

AMENDMENT NUMBER SIXTEEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of May 24, 2012,

among

PENNYMAC CORP.,

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER SIXTEEN (this “Amendment Number Sixteen”) is made this
20th day of October, 2016, among PENNYMAC CORP. (“Seller”), PENNYMAC LOAN
SERVICES, LLC (“Servicer”) and CITIBANK, N.A. (“Buyer”), to the Master
Repurchase Agreement, dated as of May 24, 2012, among Seller, Servicer and
Buyer, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller and Buyer have agreed to extend the term of the facility, as
more specifically set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1.Amendments.  Effective as of October 20, 2016 (the “Amendment
Effective Date”), the Agreement is hereby amended as follows:

(a)Section 2 of the Agreement is hereby amended by adding the new definition of
“2016 4Q Extension Fee” in the appropriate alphabetical order to read as
follows:

“2016 4Q Extension Fee” shall have the meaning assigned to it in the Pricing
Side Letter.

(b)Section 2 of the Agreement is hereby amended by deleting the definition of
“Termination Date” in its entirety and replacing it with the following:

“Termination Date” shall mean December 2, 2016 or such earlier date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

Section 2.Fees and Expenses.  Seller agrees to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Sixteen (including all reasonable fees and out of pocket costs and
expenses of the Buyer’s legal counsel) in accordance with Sections 23 and 25 of
the Agreement.

Section 3.Condition Precedent. As a condition precedent to the effectiveness of
this Amendment Number Sixteen, if not otherwise paid pursuant to Sections 2 and
3 of Amendment Number Twenty to the NPL Repurchase Agreement, Buyer shall have
received from Seller an amount equal to the 2016 4Q Extension Fee in immediately
available funds, and without deduction, set-off or counterclaim in accordance
with Buyer's Wire Instructions.

 

--------------------------------------------------------------------------------

 

Section 4.Representations.  Seller hereby represents to Buyer that as of the
date hereof, Seller is in full compliance with all of the terms and conditions
of the Agreement and each other Program Document and no Default or Event of
Default has occurred and is continuing under the Agreement or any other Program
Document.

Section 5.Binding Effect; Governing Law.  This Amendment Number Twelve shall be
binding on and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER SIXTEEN SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 6.Counterparts.  This Amendment Number Sixteen may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

Section 7.Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Sixteen need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

 

2

84346378\V-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller, Servicer and Buyer have caused this Amendment Number
Sixteen to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

 

PENNYMAC CORP.

(Seller)

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

PENNYMAC LOAN SERVICES, LLC,

(Servicer)

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

CITIBANK, N.A.

(Buyer)

 

 

 

By:

 

/s/ Susan Mills

Name:

 

Susan Mills

Title:

 

Vice President

Citibank, N.A.

Amendment Number Sixteen to Master Repurchase Agreement (PMAC Agency)

 

 

 

 